    Case 1:20-cr-00044-H-BU Document 32 Filed 08/13/20                 Page 1 of 1 PageID 63



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIYISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                                NO. 1:20-CR-0M-01-H

MICHAEL CHARLES WILLIAMS (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UMTED STATES MAGISTRATE JI]DGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bxl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence   will   be imposed in accordance   with the Court's scheduling order.

         SO ORDERED.

         oatea eugust       13,   zozo



                                               J         WESLEY HENDRIX
                                                          STATES DISTRICT JUDGE
